Citation Nr: 0429152	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  96-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1982, and from December 1990 to July 1991.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision in 
which the RO denied service connection for a low back 
condition.  The veteran filed a notice of disagreement (NOD) 
in February 1996, and a statement of the case (SOC) was 
issued in March 1996.  The veteran filed a substantive appeal 
in May 1996.  

In September 1996, the veteran testified during a hearing 
before RO personnel;  a transcript of that hearing is 
associated with the claims file.    

In August 2004, the veteran was scheduled to testify during a 
Board hearing before a Veterans Law Judge (VLJ) at the RO; 
however, the record indicates that the veteran failed to 
report for this hearing.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	There is no competent evidence of a nexus between any 
current low back condition and service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition 
have not been met.     38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the March 1996 SOC, the October 1996, March 2003, and 
January 2004 supplemental SOCs (SSOCs), and the RO's letters 
of July 2002 and August 2003, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each,  they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its July 2002 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding VA or private medical 
records, and information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies, as well as requested that the veteran 
submit any additional evidence in his possession.  The RO 
also requested that the veteran provide copies of any private 
treatment records in his possession, and the names and 
addresses of any health care professionals who treated him 
for back problems post-service.  The RO additionally informed 
the veteran that it would arrange for him to undergo a 
medical examination if necessary to make a decision on his 
claim.  In an August 2003 letter sent to the veteran, the RO 
requested that he provide information to enable it to obtain 
any VA or private treatment records, employment records, 
records from other Federal agencies, or records from state 
and local government agencies, as well as requested that the 
veteran submit any additional evidence in his possession.  
The RO also informed the veteran that he would be scheduled 
for a VA examination in connection with the claim on appeal.  
Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the March 1996 SOC 
explaining what was needed to substantiate the claim on 
appeal within one-year of the September 1995 rating decision 
on appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of July 2002 and August 2003; in response to that 
letter, or at any other point during the pendency of this 
appeal, the veteran has not informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As noted below, the RO has obtained 
hospitalization and outpatient treatment reports dated 
October 1994 to February 1999 from the New York Harbor 
Healthcare System (formerly known as the New York VA Medical 
Center (VAMC)), and January 1994 to May 1995 from the 
Roosevelt Campus of the VA Hudson Valley Healthcare System 
(Montrose) VAMC;  and has also provided the veteran with the 
opportunity to testify at a hearing before the Board (for 
which the veteran failed to appear), and a hearing before a 
Hearing Officer at the RO.  The RO furthermore has arranged 
for the veteran to undergo numerous VA examinations in 
connection with the claim on appeal; the veteran failed to 
report for a scheduled September 2003 VA examination at the 
Bronx VAMC, as reflected in a computerized data sheet 
associated with the claims file.  Moreover, the veteran has 
been given opportunities to submit evidence to support his 
claim, and has not submitted any additional evidence.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

The veteran's service medical records (SMRs) include a March 
1991 treatment report documenting that the veteran injured 
his back while participating in a basketball game at the 
barracks where he was stationed.  At that time, the veteran 
complained of pain in his lower back as well as his lower 
pelvic area.  At  separation in June 1991, the veteran 
complained of recurrent back pain that was due to his sports 
related injury; the physician that examined the veteran at 
separation noted that his back remained symptomatic.           

On VA examination of the veteran's spine in December 1993, 
the veteran reported experiencing back pain, pain and 
numbness in the right posterior thigh, and sporadic cramping 
in the calf.  With respect to the veteran's medical history, 
it was noted that his back pain had an onset in service; it 
was further noted that in April 1993, following the veteran's 
discharge, he had sustained a bullet wound to the low back.  
On physical examination, the veteran's posture was erect and 
he was able to keep his shoulders level.  He could stand on 
his heels and toes, but could not squat.  There were no signs 
of postural abnormalities or fixed deformities.  There was an 
indication of muscle spasm in the lumbar spine.  The 
veteran's range of motion in his back was forward flexion to 
80 degrees, backward extension to 20 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 30 degrees, 
rotation to the left to 35 degrees, and rotation to the right 
to 35 degrees.  The examiner noted that the veteran's 
inability to squat was indicative of some pain on motion, and 
that a recent x-ray of the lumbosacral spine showed loss of 
lumbar curve, and a retained bullet.  In regard to any 
neurological involvement, the examiner noted that the veteran 
had numbness to pin pricks of the posterior right thigh and 
posterior lateral calf, and that ankle jerks were not 
elicited.  The examiner diagnosed lumbar spine pain with 
radiculopathy, and opined  that the veteran's gunshot wound 
was a likely contributor to this condition.     

On examination of the cranial nerves also in December 1993, , 
the veteran reported a history of right lumbosacral radicular 
pain in the area of the L5-S1 vertebrae, as well as numbness 
in the right toes, status post an April 1993 gunshot wound.  
The examiner noted that the veteran had strength in the right 
anterior tibialis muscle of 4/5, and strength in the right 
gastronemious muscle of 4+/5,  and that he walked with a limp 
secondary to this weakness.  The veteran also had decreased 
sensation in response to pin pricks in the areas of the L5 
and S1 vertebrae.  The examiner diagnosed  post traumatic 
right L5 and S1 radiculopathy; and  probable damage to S2 
through S4,  secondary to a gunshot wound.   

Records dated from from the Montrose VAMC, January 1994 to 
May 1995,document the veteran's ongoing treatment for chronic 
back pain status post a gunshot wound.  

Records from the VA New York Healthcare System, dated from 
October 1994 to February 1999, include a December 1994 
treatment report documenting the veteran's complaints of 
lower back pain, radiating to the right hip, and down the 
back of the right leg to the right foot.  An April 1995 
report noted that the veteran was experiencing chronic lower 
back pain, secondary to a bullet injury to the spine.  It was 
further noted that the bullet was still lodged in the 
veteran's body, and that at that time it was considered too 
great a risk to attempt surgical removal of the bullet.  
Also, a November 1995 report noted a physician's assessment 
of L5-S1 radiculopathy, secondary to trauma (of a gunshot 
wound), and ruling out neuralgia.  A more recent November 
1998 treatment note again documented the veteran's symptoms 
of joint pain, swelling, and recurrent back pain since his 
1993 bullet wound.    

During the September 1996 RO hearing, the veteran testified 
that he first injured his back in service while helping 
conduct training exercises.  The veteran described his back 
problems at that time as involving pain that was due to his 
gunshot wound to the back, as well as to a pre-existing back 
injury.  He further stated that he felt as if he had nerve 
damage in his right leg, which involved numbness in two of 
his right toes and under the heel of his right foot.       

A computerized information sheet associated with the claims 
file reflects that the veteran failed to report for a 
scheduled September 2003 VA examination at the Bronx VAMC, 
and the veteran has not provided any good cause justification 
for his failure to report.  The August 2003 record of the 
RO's request that the Bronx VAMC schedule the veteran for 
such examination documents that the specific objective of the 
examination was to determine whether there was a medical 
relationship between the veteran's current back condition and 
his military service, to include the matter of whether the 
veteran's back condition was in any respect due to his post-
service gunshot wound.  

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from  aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303..  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated during service.  
38 C.F.R. § 3.303(d).  

Considering the pertinent evidence of record in light the 
above-noted criteria, the  Board finds that the criteria for 
service connection for a low back disability have not been 
met.  

Although this case includes evidence of an in-service back 
injury  as well as evidence suggesting the existence of a 
current disability (diagnosed as pain and radiculopathy at 
the L5-S1 vertebrae and probable damage to the S2-S4 
vertebrae)the claim on appeal nonetheless must still be 
denied because an essential requirement for a grant of 
service connection-competent evidence of a medical 
relationship between a current disability and service-has 
not been satisfied.  

Neither of the December 1993 VA examiners that  diagnosed the 
veteran with pain and/or radiculopathy affecting the lower 
back expressed any opinion as to a relationship between any 
current low back disability and service.  On the contrary, to  
the extent that these physicians offered any comments 
regarding the etiology of the veteran's back condition, each 
indicated that current back disability is most likely related 
to a post-service gunshot wound (one examiner determined that 
the veteran's gunshot wound is a likely contributor to his 
back problems, while the other opined that the veteran's 
probable damage to the sacral vertebrae is secondary to his 
bullet injury).  Additionally, the VA medical records 
associated with the claims file document only the recent 
diagnosis and treatment of the veteran's low back problems.  

Hence, none of the medical evidence currently of record 
suggests a relationship between current back problems and 
service, and  the veteran has not identified  any evidence 
that might demonstrate such a medical relationship.  
Significantly, the veteran failed to reported to a medical 
examination in connection with the appeal, the purpose for 
which was to obtain a more definitive medical opinion on the 
question of medical relationship, if any, to service; 
however, as indicated above, the veteran failed to report to 
that examination without good cause justification.  As such, 
VA has no alternative but to adjudicate the claim on the 
basis of the medical evidence currently of record.   See 
38 C.F.R. § 3.655.  As indicated above, that evidence is not 
supportive of the veteran's claim.

The Board has taken into account the veteran's assertions in 
reaching a decision in the claim on appeal.  However, as the 
veteran is a layperson without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a current disability.  .  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

For all of the foregoing reasons, the Board has determined 
that the claim for service connection for a low back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence simply 
does not support the veteran's claim, that doctrine is not 
applicable in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).





ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



